STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) dated October 3, 2016 (the
“Effective Date”) is by and between Joseph C. Passalaqua, an individual with a
mailing address for notice purposes of 106 Glenwood Drive S in Liverpool, New
York 13090 (“Seller”), AmericaTowne, Inc., a Delaware corporation with a mailing
address for notice purposes of 4700 Homewood Court, Suite 100 in Raleigh, North
Carolina 27609 (“Buyer”) and EXA, Inc., a Florida corporation with a mailing
address for notice purposes of P.O. Box 2711 in Liverpool, New York 13089
bearing federal taxpayer identification number of 65-1146582 (the “Company”).
Seller, Buyer and Company are collectively referred to herein as the “Parties”
or singularly as a “Party.”

 

WHEREAS, Seller owns 30,000,000 shares of common stock in the Company, par value
$0.01, represented by Certificate No. 2107 (hereinafter, the “Shares”).

 

WHEREAS, Seller agrees to sell the Shares, and all rights, preferences and
limitations thereto, if any, to Buyer, and the Company, in turn, approves the
sale of the Shares as being in the best interests of the Company. Buyer agrees
to purchase the Shares upon the terms and conditions of this Agreement;

 

WHEREAS, the Parties incorporate the following exhibits into this Agreement
resulting in a fully integrated agreement under Delaware law:

 

Exhibit A Consents of Board of Directors for Buyer

Exhibit B Consents in Lieu of Shareholder Meeting (Company)

Exhibit C Escrow Agreement

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the Parties agree as follows:

 

1. Sale. Seller sells to Buyer and Buyer purchases from Seller the Shares for
One Hundred Thousand Dollars ($100,000.00)(the “Purchase Price”). The Purchase
Price shall be released to Seller as set forth in the Escrow Agreement.

 

2. Delivery of Shares. The sale and transfer of the Shares will take place by or
before October 15, 2016 (the “Closing Date”), unless otherwise agreed to by the
Parties in writing. In the event the sale and transfer of the Shares does not
occur by the Closing Date. The sale and transfer of the Shares shall be done in
accordance with the Escrow Agreement.

 

3. Representations of Seller and Company. The Seller and Company make the
following representations, jointly or separately as the case may be, upon which
Buyer is relying and which shall survive closing:

 

A. Seller is the owner, free and clear of any encumbrances, security interests,
pledges, liens, adverse claims, options, proxies, voting agreements or other
interests, of all of the Shares delivered to the Buyer hereunder and that all
such Shares have been validly issued and are fully paid.

 

B. Seller is a competent individual, and the Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Florida.

 

 



-1-

 

 

C. The execution, delivery, and performance of this Agreement (i) does not and
will not violate any provisions of law or any trust agreement applicable to
Seller or Company (ii) does not and will not conflict with, result in the breach
or termination of any provision of, or constitute a default under (in each case
whether with or without the giving of notice or the lapse of time, or both) the
Company’s Articles of Incorporation or Bylaws or any indenture, mortgage, lease,
deed of trust; other instrument, contract, or agreement; or any order, judgment,
arbitration award, or decree to which Seller or Company is a party or by which
any of them or any of their respective assets and properties are bound; and
(iii) does not and will not result in the creation of any encumbrance on any of
the properties, assets, or business of Seller or Company.

 

D. No approval, authority, or consent of or filing by Seller or Company with, or
notification to, any federal, state, or local court, authority, or governmental
or regulatory body or agency, or any other corporation, limited liability
company, partnership, individual, or other entity is necessary to authorize the
execution and delivery of this Agreement or the consummation of the transactions
contemplated by this Agreement.

 

E. That the Company has no subsidiaries, or any direct or indirect ownership
interest in any other corporation, partnership, association, firm or business in
any manner, unless otherwise disclosed herein.

 

F. The Seller has the power and authority to enter into and perform the terms of
this Agreement, the execution and delivery of this Agreement has been duly
authorized by the Seller, and this Agreement does constitute the valid and
legally bind obligation of the Seller, enforceable in accordance with its terms.

 

G. There are no actions, suits, or proceedings pending or, to the actual
knowledge of the Company or Seller threatened against or effecting the Company
at law or in equity.

 

H. The Company has filed on a timely basis (within any applicable extension
periods) all tax returns it is required to file under any applicable laws with
respect to all taxes imposed on Company for the periods covered by such returns,
except for the tax years 2014 and 2015 (the “Outstanding Returns”). The Company
represents that a condition to Closing is the filing of the Outstanding Returns.

 

I. Company and Seller have duly approved and authorized the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, and no other corporate proceedings on the part of Company or Seller are
necessary to approve and authorize the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby.

 

J. Neither Seller nor Company nor any other person acting on their respective
behalves has at any time directly or indirectly used funds for any illegal
purpose, including without limitation, the making of any improper political
contribution, bribe or kickback.

 

K. Neither Seller nor Company has done anything to cause or incur any liability
or obligation of Company for investment banking, brokerage, finders, agents or
other fees, commissions, expenses or charges in connection with the negotiation,
preparation, execution or performance of this Agreement or the consummation of
the transactions contemplated hereby, and Seller or Company does not know of any
claim by anyone for such a fee, commission, expense or charge.

 



-2-

 



4. Representations of Buyer. The Buyer makes the following representations upon
which the Seller and the Company are relying and which shall survive closing:

 

A. Buyer has the power and authority to execute and deliver this Agreement, to
perform his obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Buyer and constitutes a valid and binding instrument, enforceable in accordance
with its terms.

 

B. The execution, delivery and performance of this Agreement is in compliance
with and does not conflict with or result in a breach of or in violation of the
terms, conditions or provisions of any agreement, mortgage, lease or other
instrument or indenture to which Buyer is a party or by which Buyer is bound.

 

C. Buyer is purchasing the Purchased Shares solely for its own account for the
purpose of investment and not with a view to, or for sale in connection with,
any distribution of any portion thereof in violation of any applicable
securities law.

 

5. Covenants and Agreements of the Parties. The Parties agree to the following
covenants:

 

A. At any time after the execution of this Agreement, at a Party’s request and
without further consideration, a Party will execute and deliver such other
instruments and take such action as the other Party may reasonably deem
necessary or desirable in order to achieve the objectives of this Agreement.

 

B. The Parties shall, in a timely, accurate and complete manner, take all
necessary corporate and other action and use all reasonable efforts to obtain
all consents, approvals, permits, licenses and amendments of agreements required
of the Party to carry out the transactions contemplated in this Agreement.

 

6. Indemnification. The Parties agree to defend, indemnify and hold harmless the
other Party and shall reimburse the other Party for, from and against each
claim, loss, liability, cost and expense (including, without limitation,
interest, penalties, costs of preparation and investigation, and the reasonable
fees, disbursements and expenses of attorneys, accountants and other
professional advisors), directly or indirectly relating to, resulting from or
arising out of: (a) Any untrue representation, misrepresentation, breach of
warranty or non-fulfilment of any covenant, undertaking, agreement or other
obligation by or of the party contained herein; (b) Any acts and omissions of
the Party; or (c) Any other losses incidental to any of the foregoing.
Furthermore, Seller agrees that, to the extent any liability or claims becomes
known after the Effective Date and such liability allegedly accrued prior to the
Effective Date, Seller shall indemnify and hold Buyer harmless under this
section and in the manner proscribed herein.

 

7. Survival of Representations. All representations, warranties, covenants,
indemnities and agreements by the parties contained in this Agreement shall
survive execution of this Agreement and any investigation at any time made by or
on behalf of any Party hereto, shall expire on the second anniversary of the
execution of this Agreement. The remedies provided herein shall be cumulative
and shall not preclude the assertion by any party hereto of any other rights or
the seeking of any other remedies against the other party hereto.

 

 



-3-

 



8. Miscellaneous. The Parties agree to the following miscellaneous provisions:

 

A. Binding Effect; Benefits; Assignment. All of the provisions of this Agreement
will be binding upon, inure to the benefit of and be enforceable by and against
that party and its successors and authorized assigns, except as otherwise
expressly provided in this Agreement or for the provisions which are intended to
be for the benefit of and will be enforceable by an indemnitee under Section 6.
Nothing in this Agreement, express or implied, is intended to confer upon any
person other than the signatories thereto any rights or remedies under or by
reason of this Agreement. No Party will assign any of its rights or obligations
under this Agreement to any other person without the prior written consent of
the Parties to this Agreement and any such attempted or purported assignment
will be null and void.

 

B. Entire Agreement. This Agreement and the exhibits to this Agreement set forth
the entire agreement and understanding of the Parties in respect of the
transactions contemplated by this Agreement, and supersede all prior contracts,
term sheets, letters of intent, exclusivity agreements, and other arrangements
and understandings relating to the subject matter hereof and thereof.



C. Amendment and Waiver. This Agreement may be amended, superseded or canceled,
and any of its provisions may be waived, only by a written instrument executed
by the Parties or, in the case of a waiver, by the party waiving compliance. The
failure of any party at any time to require performance of any provision of this
Agreement will in no manner affect the right of that party at a later time to
enforce the same or a different provision. No waiver by any party of any
condition or the breach of any provision of this Agreement, in any one or more
instances, will be deemed to be or construed as a further or continuing waiver
of the same or any other breach or provision of this Agreement.

 

D. Governing Law; Exclusive Jurisdiction. This Agreement will be governed by and
construed in accordance with the law of the State of Delaware as applicable to
contracts made and to be performed in the State of Delaware, without regard to
conflicts of laws principles. The Parties hereby submit to the exclusive
jurisdiction of the state or federal courts located in the County of New Castle,
City of Wilmington, State of Delaware (United States of America) in respect of
any proceeding related to or arising out of this Agreement, including any
proceeding involving the interpretation or enforcement of the provisions within
this Agreement, and the Parties hereby waive, and agree not to assert, any
defense in any such action, suit or proceeding, that they are not subject
thereto or that such action, suit or proceeding may not be brought or is not
maintainable in such courts or that the Agreement may not be enforced in or by
such courts or that their property is exempt or immune from execution, that such
suit, action or proceeding is brought in an inconvenient forum, or that the
venue of such suit, action or proceeding is improper.

 

E. Notices. All notices, requests, demands and other communications required or
permitted to be given pursuant to this Agreement must be in writing and will be
deemed to have been duly given on the day of delivery if delivered by hand, on
the day of transmission if sent by facsimile or electronic mail with
confirmation of receipt (or on the next business day if not sent on a business
day), on the first business day following deposit with a nationally recognized
overnight mail service, delivery charges prepaid, or on the third business day
following first class mailing, with postage prepaid to the “Authorized Agent”
for the addressees in the introductory paragraph. A Party may change its
address, telephone number or facsimile number by prior written notice to the
other party.

 



-4-

 



F. Counterparts. This Agreement may be executed by facsimile, digital or other
electronic signature and in one or more counterparts, each of which will be
deemed an original and together will constitute a single instrument.

 

G. Expenses. Except as otherwise expressly provided in this Agreement, each
Party will pay its own expenses, costs and fees (including legal and other
professional fees and costs) incurred in connection with the negotiation,
preparation, execution and delivery of this Agreement.

 

H. Joint Drafting and Negotiation. The Parties agree that they have had an
opportunity to participate in the drafting, preparation and negotiation of this
Agreement. Each of the Parties expressly acknowledges such participation and
negotiation in order to avoid the application of any rule construing contractual
language against the drafter thereof and agrees that the provisions of this
Agreement shall be construed without prejudice to the Party who actually
memorialized this Agreement in final form. The Parties acknowledge that they
have retained separate counsel for advice associated with this Agreement.

 

 

 

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement on the
Effective Date, even if their respective signatures were affixed to this
Agreement at an earlier or later date.

 

 

Joseph C. Passalaqua

By: Joseph C. Passalaqua

 

AMERICATOWNE, INC., a Delaware

corporation,

 

Alton Perkins

By: Alton Perkins

Its: President

 

EXA, INC., a Florida corporation

 

Joseph J. Passalaqua

By: Joseph J. Passalaqua

Its: Authorized Member

 

 

 

 

 

 

 

 

 

 

 

 



-5-

 

EXHIBIT A

 

THE PARTIES INCORPORATE BY REFERENCE THE CONSENT OF THE BOARD OF DIRECTORS FOR
AMERICATOWNE, INC. ATTACHED AS EXHIBIT C TO THE STOCK PURCHASE AGREEMENT BETWEEN
AMERICATOWNE, INC., CARSON HOLDINGS, LLC AND EXA, INC. DATED OCTOBER 3, 2016.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



-6-

 

EXHIBIT B

 

THE PARTIES INCORPORATE BY REFERENCE THE CONSENTS IN LIEU OF SHAREHOLDER MEETING
OF EXA, INC. ATTACHED AS EXHIBIT D TO THE STOCK PURCHASE AGREEMENT BETWEEN
AMERICATOWNE, INC., CARSON HOLDINGS, LLC AND EXA, INC. DATED OCTOBER 3, 2016.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



-7-

 

EXHIBIT C

 

THE PARTIES INCORPORATE BY REFERENCE THE ESCROW AGREEMENT DATED DECEMBER 30,
2016 BETWEEN CARSON HOLDINGS, LLC, PASSALAQUA AND JONES & HALEY, P.C.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



-8-

 

